the prior appeal (6 A D 2d 956), it was shown that the employer, otherwise exempt, became liable for contributions by agreement with claimant’s union; and inasmuch as the record suggested the possibility that both claimant and the union knew that contributions were being made only upon that portion of the weekly payment treated as salary for income tax purposes, we remitted to permit development of the record with respect to such knowledge and to consider the propriety of imposing estoppel, should knowledge be shown. Upon remittal, however, it was not demonstrated that either claimant or the union had any such knowledge. Consequently the previous decision of the board, filed February 28, 1957, was correct. Decision reversed and matter remitted to the board for further proceedings not inconsistent herewith, without costs. Bergan, P. J., Gibson, Reynolds and Taylor, JJ., concur; Herlihy, J., concurs in the result.